Filed 12/14/21 P. v. Arredondo CA2/8
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION EIGHT


 THE PEOPLE,                                                   B309784

           Plaintiff and Respondent,                           Los Angeles County
                                                               Super. Ct. No. BA350813
           v.

 ANGEL ARREDONDO,

           Defendant and Appellant.


     APPEAL from an order of the Superior Court of Los
Angeles County, David V. Herriford, Judge. Affirmed.

     Patricia A. Scott, under appointment by the Court of
Appeal, for Defendant and Appellant.

         No appearance for Plaintiff and Respondent.

                                    ____________________
       Conforming to People v. Wende (1979) 25 Cal.3d 436
(Wende), Angel Arredondo’s counsel filed an opening brief
containing a statement of facts but raising no issues. Counsel
asks this court to review the record independently and to
determine whether any arguable issues exist on appeal. Counsel
also advised Arredondo he had 30 days to file a supplemental
brief for us to consider. Arredondo did not file a response.
        We have reviewed the entire record. We find no arguable
issues exist. We affirm. Undesignated statutory citations are to
the Penal Code.
       An information charged Arredondo and two codefendants
with murder. Arredondo and his codefendants are members of
the Temple Street gang. The three men pulled up in a Volvo next
to an Altima at an intersection. The occupants of the Volvo
exchanged words with the driver of the Altima, Jimmy Pineda.
The occupants of the Volvo then pulled out two guns and shot
several bullets at the Altima. The bullets hit and killed Pineda, a
member or associate of rival gang 18th Street. The Volvo sped
off, but police captured the three men.
       Police found Arredondo’s fingerprint on the rearview mirror
of the Volvo. They also found gunshot residue on Arredondo’s left
hand.
       A jury convicted all three men of first degree murder.
(§ 187, subd. (a).) The jury found true that the men committed
the murder for the benefit of a street gang and that a principal
personally used a firearm. (§§ 186.22, subd. (b) & 12022.53,
subds. (d) & (e).) The trial court did not instruct the jury on
felony murder or the natural consequences doctrine. The court
sentenced each man to 50 years to life: 25 years for the murder
charge and 25 years for the gun enhancement.




                                2
       This court affirmed the judgment on appeal.
       After the passage of Senate Bill No. 1437 (2017–2018 Reg.
Sess.), Arredondo petitioned to be resentenced pursuant to
section 1170.95. Upon receiving Arredondo’s petition, the trial
court appointed counsel for Arredondo. The prosecutor and
counsel for Arredondo briefed the issue of whether Arredondo had
made a prima facie showing for relief under section 1170.95.
After holding a hearing on the issue, the court issued a written
decision denying the petition. The court found Arredondo could
not make a prima facie showing of eligibility because the court
had not instructed the jury on felony murder or the natural
consequences doctrine.
       Arredondo appealed. His appointed counsel filed a Wende
brief. Arredondo did not file a supplemental brief.
       We have examined the entire record of the proceedings and
are satisfied Arredondo’s attorney has complied with the
responsibilities of counsel and no arguable issues exist. (See
Wende, supra, 25 Cal.3d at p. 441.)
                          DISPOSITION
       We affirm the order.



                                           WILEY, J.
We concur:



             GRIMES, Acting P. J.          HARUTUNIAN, J.*

*     Judge of the San Diego Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.




                                 3